Citation Nr: 1816449	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  12-32 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for fibromyalgia.

2. Entitlement to service connection for arthritis.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to December 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in September 2010 and July 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in October 2015 and January 2017, on which occasions it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The weight of the evidence is against a finding that the Veteran's fibromyalgia was incurred in service or is otherwise related to service, or has been caused or aggravated by a service-connected disability.

2. The weight of the evidence is against a finding that the Veteran has arthritis, to include of the bilateral shoulders or knees that was incurred in service, was manifested to a compensable degree within one year of service separation, or was caused or aggravated by a service-connected disability.

3. The Veteran's service-connected disabilities of carpal tunnel syndrome of the right wrist, rated as 30 percent disabling, and hypertension with ventricular ectopy, rated as 20 percent disabling, yield a combined disability rating of 40 percent.

4. The Veteran is not shown to be unable to secure or maintain reasonably gainful employment as a result of her service-connected disabilities alone.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for fibromyalgia have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2016).

2. The criteria for entitlement to service connection for arthritis, to include as secondary to a service-connected disability, have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3. The criteria for entitlement to TDIU, on a schedular or extraschedular basis, have not been met.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate her claims in July 2010.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records from the Social Security Administration (SSA) and VA treatment.

The Veteran has undergone VA examinations related to the disabilities on appeal.  See VA examination from January 2016, with addendum in February 2016, and VA examination from May 2017.  While the Board found that the VA examination of January and February 2016 was inadequate, the VA examination of May 2017 addressed the inadequacies and there is no argument or indication that this examination is inadequate. 

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309 (a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Facts and Analysis

The Veteran seeks service connection for both fibromyalgia and arthritis, specifically located in her shoulders and knees.  Both of these disabilities are characterized by muscle and joint pain, as is the service-connected disability of carpal tunnel syndrome.  The medical records regarding the Veteran's pain complaints and treatment overlap considerably.  As a result, and to avoid repetition, the Board will discuss the evidence related to both claims together.

The Veteran's service treatment records show that she was seen for complaints of neck, back, right shoulder and right arm pain in February and March 1989 (Medical Treatment Record, 01/23/1990 . She was seen for pain in the left arm and left shoulder in June 1989.  Testing in service diagnosed ulnar neuropraxia, later revised to carpal tunnel syndrome, for which service connection is in effect.

A VA examination in April 1992 of the Veteran's joints showed an unremarkable right shoulder (VA Examination, 06/18/2015).  The examiner diagnosed bilateral upper extremity pain, right worse than left, of uncertain etiology.

The Veteran underwent a VA examination in May 1996, at which her knees and shoulders were examined (VA Examination, 05/08/1996).  The Veteran had impairment in her left knee shown by full, but painful range of motion and positive crepitation.  She also had full but painful range of motion in her shoulders, with positive crepitation and point tenderness in both shoulders.  The examiner at the time diagnosed bilateral shoulder, elbow and wrist strains.   

X-rays of the Veteran's knees in May 1997 were negative (Medical Treatment Records, 09/10/1997).

In July 1999, the Veteran was treated for pain in various parts of her body, including her right shoulder and reported that she was being seen by rheumatology (VA Form 10-10, 06/20/2000).

In February 2000 the Veteran was treated for diffuse polyarthralgia in her arms (Medical Treatment Records, 02/11/2003).  She reported having similar problems in the Air Force in 1987, with a diagnosis of carpal tunnel syndrome and ulnar entrapment syndrome.  She had been having increased pain and soreness in multiple sites on her arms, with predominant trouble including palmar fasciitis w/flexor tendinitis in 2nd and 3rd rays of both hands, which was believed to be related to her job duties.  The impression at the time was palmar fasciitis with flexor tendinitis.

In April 2000 the Veteran was treated for rotator cuff tendinitis in the right shoulder (Medical Treatment Record, 06/20/2000).  She was advised to avoid activities that required excessive movement of the right arm.

In May 2007, the Veteran was treated for bilateral hand pain, which the provider noted was consistent with carpal tunnel syndrome (Medical Treatment Records, 06/04/2007).  The hand pain, combined with the Veteran's other symptoms of depression, poor sleep, and obesity, also indicated that a diagnosis of fibromyalgia could be made.  The provider prescribed amitriptyline to help with these symptoms.  The Veteran had inflammatory markers which were mildly elevated, a finding described as "fairly non-specific." The provider did not think this represented an inflammatory process, but continued monitoring was warranted.  

In August 2010, the Veteran was treated for pain in her knees and was requesting new braces (Medical Treatment Records, 08/20/2010).  She reported having pain in all joints and being treated for fibromyalgia.  There was no evidence of pain, crepitus, bony hypertrophy, erythema, warmth, or pain with movement, and the Veteran had good range of motion in both knees.  

In May 2011 the Veteran was treated for complaints of pain in her right shoulder which was "20 out of 10" in intensity (Medical Treatment Records, 06/13/2011).  She denied having sustained any trauma to her shoulder, but stated that the pain was worse when she slept on her arm or lifted it above her head.  She had limitation of motion on external and internal rotation, pain and weakness, and tenderness to palpation across her shoulder.  There was no sign of rotator cuff impingement, but she had limitations in her ability to perform activities of daily living which required overhead reaching or repetitive activities.  She was provided physical therapy which improved her range of motion and reduced her pain.

At the June 2015 Board hearing, the Veteran's attorney asserted that she met all the criteria for fibromyalgia going back to 1982 when she had condition in the military (Hearing Testimony, 06/29/2015).  The attorney asserted that the medical community had not been equipped to make the diagnosis at that the time and so had either diagnosed somatization disorder or had believed her about the pain but had been unable to find a cause.  

At the time of the Board hearing in June 2015, the Veteran submitted a selection of articles regarding fibromyalgia (Medical Treatment Records, 06/18/2015, p. 94).  One of the articles noted that fibromyalgia "rarely occurs in isolation and patients commonly suffered from multiple other" disabilities.  The articles noted the nature of symptoms of fibromyalgia and the three criteria required for a diagnosis of fibromyalgia, namely: (1) chronic, generalized aches, pains, and stiffness involving 3 or more anatomic sites for at least 3 months; (2) multiple tender points at characteristic locations; and (3) absence of another systemic condition that could account for the symptoms.  The importance of tender points in discriminating fibromyalgia from other musculoskeletal disabilities was stressed.  Also listed were 6 minor characteristic criteria: (1) disturbed sleep; (2) generalized fatigue or tiredness; (3) subjective swelling and numbness; (4) pain in the neck and shoulders; (5) chronic headaches; and (6) irritable bowel symptoms.

At the January 2016 VA examination the Veteran was evaluated for fibromyalgia (C&P Exam, 01/28/2016).  She reported pain dating back to 1987, beginning with right-sided joint pain including her hip, knees, and shoulders, which was currently affecting all of her muscles and joints.  She had been treated with physical therapy in service and put on profile because of issues doing her job.  The examiner noted that the Veteran had a diagnosis of fibromyalgia that had been treated with various medications, which had been discontinued because of the side effects.  She also had a diagnosis of arthritis affecting her knees and spine and tendinopathy and bursitis in her shoulders.  On examination, the Veteran reported symptoms of widespread musculoskeletal pain, stiffness, muscle weakness, fatigue, sleep disturbances, paresthesias, headache, anxiety, and irritable bowels.  The examiner offered the opinion that the Veteran's fibromyalgia and arthritis were both less likely than not caused or aggravated by her service-connected right wrist carpal tunnel syndrome.  The examiner also noted the complaints of right arm pain in service, and the treatment provided by rheumatology, with no diagnosis of fibromyalgia (C&P Exam, 02/24/2016).  The examiner stated that there was no evidence that the arm pain in service could have triggered the fibromyalgia.

In the addendum opinion received in February 2017, the examiner noted the Veteran's symptoms and treatment in service but offered the opinion that the reported right wrist, right foot, ankle, and low back pain were not related to her current diagnosis, as other explanations had been given in service (C&P Exam, 02/23/2017).  The examiner noted that the symptoms of fibromyalgia are non-specific and there is no objective sign or laboratory testing which could diagnose the condition.  The examiner agreed that the Veteran's symptoms in service could have mimicked fibromyalgia, but noted that she never had diffuse widespread body pain which is more suggestive of fibromyalgia.  Therefore, the examiner stated that it would be pure speculation to assume that the symptoms in service were the onset of fibromyalgia.  The examiner further stated that it was less likely than not that her fibromyalgia was triggered, caused, or aggravated by her service-connected carpal tunnel syndrome.  

At the May 2017 VA examination, the Veteran reported that she began to experience pain in her right knee in 1986 and pain in her left knee two years later, with no specific injury (C&P Exam, 05/13/2017).  She stated that her pain would come and go, was worse on the right knee than the left, and caused her difficulty in walking, kneeling, or squatting.  X-rays of the knees showed degenerative arthritis in both knees.  She had limitation of motion in both knees, but no instability, and could not squat or kneel.  She reported severe pain in her knees for up to three days once or twice a month which made it difficult for her to walk.  She also reported bilateral shoulder pain, although X-rays showed no evidence of arthritis.  She had limitation of motion on both internal and external rotation as well as flexion in both shoulders, right worse than left.  The examiner noted that there was nothing in her service treatment records which would indicate a relationship to her current bilateral knee arthritis or her bilateral shoulder pain.  Therefore, it was less likely than not that her knee and shoulder disabilities were related to her military service.

After considering all of the evidence of record, the Board finds that service connection for fibromyalgia is not warranted.  The record does demonstrate that the Veteran had specific complaints of arm, back, and neck pain in service as well as headaches, consistent with her testimony at the Board hearing.  However, as noted by the VA examiner, each of these complaints was related to a distinct diagnosis in service.  In addition, she did not at that time have complaints of diffuse or widespread body pain which is more consistent with the disability picture for fibromyalgia; she does have widespread diffuse body pain now.  The Veteran's attorney argued that medical journal articles submitted with respect to the nature of fibromyalgia and the Veteran's symptoms in service are sufficient to establish that her fibromyalgia had its onset in service.  However, the articles submitted did not specifically address the Veteran's disability picture, to include the other diagnoses given in service, to include her service-connected disability of carpal tunnel syndrome.  Notably, the Veteran has not provided a medical opinion which links her symptoms in service to her current diagnosis of fibromyalgia.  Instead, the only competent medical opinion of record is against a finding that the Veteran's symptoms in service are related to her current diagnosis.

In addition, the Board finds that service connection for arthritis is likewise not warranted.  Specifically, the evidence does not show that the Veteran had arthritis in service, nor was it manifested to a compensable degree within the first year after service separation.  Indeed, at present, X-rays show no evidence of arthritis in the Veteran's shoulders, although a right shoulder rotator cuff tear is shown.  The Veteran does have arthritis in both knees, but there is no competent medical opinion connecting the Veteran's arthritis to her service or to a service-connected disability.  The VA examiner's opinion was that there was no basis for connecting her knee arthritis to her service-connected carpal tunnel syndrome and no evidence of any knee disability in service.  Notably, the Veteran has not provided any competent medical opinion to the contrary.

In the interests of clarity, the Board notes that there is no evidentiary basis for connecting the Veteran's right shoulder rotator cuff tear to service or to a service connected disability.  The VA examiner offered the opinion that the Veteran's shoulder disability was not related to service nor to her service-connected right carpal tunnel syndrome.  The opinion was provided after review of the record and an examination of the Veteran, and was accompanied by a rationale in support of the conclusion reached.  For these reasons, it is deemed highly probative.  Notably, the Veteran has not provided any competent medical opinion to the contrary.

For all of these reasons, the Board finds that service connection for fibromyalgia and for arthritis, to include disabilities of the knees and shoulders, is not warranted.  The preponderance of the evidence is against the claims and the benefit-of-the-doubt standard does not apply.  38 U.S.C. § 5107(b). 

Entitlement to TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this instance, the Veteran is service-connected for carpal tunnel syndrome in her right wrist, which is rated as 30 percent disabling, and hypertension with ventricular ectopy, which is rated as 20 percent disabling.  Her combined disability rating is 40 percent.  As such, entitlement to TDIU on a schedular basis is not shown because the criteria of 38 C.F.R. § 4.16(a) have not been met. 

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled, notwithstanding the fact that the assigned schedular ratings do not equal 60 percent for a single disability or 70 percent for a combined disability. 38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating should be considered if the Veteran is unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b).

The Board is precluded from granting entitlement to benefits on an extraschedular basis in the first instance, but may refer the matter to the Director of Compensation Services (Director) for an opinion.  In this instance, the Veteran's claim of entitlement to TDIU was referred to the Director.  Now, the Board must determine if the evidence shows that she is unable to secure and maintain substantially gainful employment as a result of her service-connected disabilities alone.

A treatment note from January 2007 included the Veteran's statement that she was unable to work because of her fibromyalgia (Medical Treatment Record, 07/12/2007).  She had last worked in 2000; she had tried to work at two other jobs since then, but had to quit because of her fatigue.

At a VA examination in November 2010, the examiner noted the Veteran's diagnoses of hypertension with ventricular ectopy and right carpal tunnel syndrome (VA Examination, 06/18/2015).  The examiner stated that the Veteran's hypertension might preclude her from engaging in tasks requiring some degree of physical exertion if they might result in worsening cardiac disease.  Any work assignments would need to be cleared by her treating cardiologist and she should not do any heavy lifting more than occasionally.  The examiner stated that the Veteran's disabilities would result in problems with lifting and carrying and decreased strength in her upper extremity, and pain.  

In April 2012 the Social Security Administation (SSA) issued a decision finding that the Veteran was unable to engage in substantially gainful activity as a result of her disabilities (Medical Treatment Records, 12/15/2015).  The decision stated that the Veteran had been unable to work since June 2009 because of her carpal tunnel syndrome, ulnar neuropathy, and right shoulder chronic rotator cuff tear.

In June 2016 the Director of Compensation Services issued an opinion with respect to the Veteran's claim for TDIU on an extraschedular basis (Administrative Decision, 06/22/2016).   The evidence showed that the Veteran had last worked in December 2000 as a mail processor.  She stated that her disabilities, including tendinitis and sacroiliitis, prevented her from working.  She had completed high school, but had no additional training or education.  VA examinations had shown limited range of motion and pain in her right wrist from her service-connected right carpal tunnel syndrome, as well as limitation of activities as a result of her service-connected hypertension with ventricular ectopy.  She also was shown to be disabled as a result of both the service connected disabilities and non-service-connected disabilities of ulnar neuropathy and chronic right shoulder rotator cuff tear, as shown by SSA decision.  The Director noted that the Veteran's hypertension was well controlled with medication and should not impact her ability to perform physical or sedentary employment.  Based on all of the evidence, the Director concluded that there was no evidence that the Veteran's service connected disabilities alone prevented her from securing and following gainful employment.    

After considering all of the evidence of record, to include that discussed above, the Board finds that entitlement to TDIU on an extraschedular basis has not been shown.  Specifically, the evidence does not show that the Veteran's right carpal tunnel syndrome and hypertension alone render her unemployable.  As shown in the VA examinations, the Veteran's service-connected hypertension and carpal tunnel syndrome do not prevent her from engaging in most forms of physical or sedentary work, other than limitations on her ability to do heavy lifting.  The Veteran's addition limitations in employment are a result of her ulnar neuropathy and her chronic right shoulder rotator cuff tear, which are not service-connected.  In addition, the Veteran's arthritis and fibromyalgia, which this decision has found are not due to her military service or to any service-connected disabilities, limit her ability to work, as shown in her own statements.  

For all of these reasons, the Board finds that entitlement to TDIU on both a schedular and an extraschedular basis has not been shown.  The preponderance of the evidence being against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b).
 


ORDER

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for arthritis, to include as secondary to service-connected disabilities, is denied.

Entitlement to TDIU, to include on an extraschedular basis, is denied.




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


